        Case 2:19-cv-08038-LSC Document 5 Filed 07/01/20 Page 1 of 6                    FILED
                                                                                2020 Jul-01 AM 09:41
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

RHASHEED AMAND WILSON,                )
                                      )
            Petitioner,               )
                                      )
      vs.                             )            2:19-cv-08038-LSC
                                      )            (2:15-cr-00366-LSC-TMP-1)
UNITED STATES OF AMERICA,             )
                                      )
            Respondent.               )

                          MEMORANDUM OF OPINION

I.    Introduction

      This is a motion to vacate, set aside, or correct a sentence pursuant to 28

U.S.C. § 2255, placed in the prison mail system by Petitioner Rhasheed Amand

Wilson (“Wilson”) on September 3, 2019. (Doc. 1.) For the reasons discussed below,

the § 2255 motion is due to be denied and this action dismissed.

II.   Background

      On January 4, 2016, Wilson pled guilty, pursuant to a written plea

agreement, to one count of being a felon in possession of a firearm in violation of

18 U.S.C. § 922(g)(1). On April 27, 2016, Wilson was sentenced by this Court to a




                                          1
         Case 2:19-cv-08038-LSC Document 5 Filed 07/01/20 Page 2 of 6




term of imprisonment of 71 months. Judgment was entered the following day.

Wilson did not appeal.

       On September 3, 2019, Wilson placed in the prison mail system this § 2255

motion, seeking relief from his sentence, and it was filed by the Clerk on October

7, 2019. This is his first § 2255 motion. He filed a motion to supplement his § 2255

motion on February 3, 2020. (Doc. 2.) Then, on April 28, 2020, this Court ordered

Wilson to show cause within 30 days why his motion should not be dismissed with

prejudice as untimely under 28 U.S.C. § 2255(f). (Doc. 3.) Wilson timely filed a

response (doc. 4), primarily arguing that his conviction should be vacated due to

the United States Supreme Court’s recent decision in Rehaif v. United States, 139

S. Ct. 2191 (2019). In addition, Wilson also asked for this Court to appoint him

counsel. (Doc. 4.)

III.   Discussion

       Wilson’s sole argument is that his conviction for being a felon in possession

of a firearm in violation of 18 U.S.C. § 922(g)(1) should be vacated due to Rehaif,

139 S. Ct. 2191 (2019). Specifically, he argues that: (1) the government did not show

that he both possessed a firearm and knew he held the relevant status as a felon

when he possessed it; and (2) his indictment is not sufficient because it failed to

state both elements mentioned in (1).

                                          2
         Case 2:19-cv-08038-LSC Document 5 Filed 07/01/20 Page 3 of 6




      Wilson’s motion to vacate is subject to a one-year statute of limitations from

the latest of:

      (1) the date on which the judgment of conviction becomes final;

      (2) the date on which the impediment to making a motion created by
      governmental action in violation of the Constitution or laws of the
      United States is removed, if the movant was prevented from making a
      motion by such governmental action;

      (3) the date on which the right asserted was initially recognized by the
      Supreme Court, if that right has been newly recognized by the
      Supreme Court and made retroactively applicable to cases on
      collateral review; or
      (4) the date on which the facts supporting the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. § 2255(f).

      This Court entered judgment on April 28, 2016, and Wilson did not appeal. A

federal criminal judgment that is not appealed becomes final for the purposes of §

2255 when the time for filing a direct appeal expires. See, e.g., Murphy v. United

States, 634 F.3d 1303, 1307 (11th Cir. 2011). Therefore, Wilson’s conviction

became final on May 12, 2016, fourteen days after this Court entered judgment.

See Fed. R. App. P. 4(b)(1)(A). Wilson did not file the instant motion until September

3, 2019, which is over one year after his conviction became final, thus violating the

one-year limitation period found in § 2255(f)(1).



                                          3
         Case 2:19-cv-08038-LSC Document 5 Filed 07/01/20 Page 4 of 6




      Wilson argues that because of the decision in Rehaif that he is “actually

innocent of 922(g)(1) offense and [his] indictment is defective.” (Doc. 1.) Although

Wilson does not specifically speak to the timeliness of his motion, he could only

potentially proceed under § 2255(f)(3) because he filed the instant motion within

one year of Rehaif being decided on June 21, 2019. In Rehaif, the United States

Supreme Court held that, in prosecutions pursuant to 18 U.S.C. § 922(g), the

government “must show that the defendant knew he possessed a firearm and also

that he knew he had the relevant status when he possessed it.” 139 S. Ct. 2191,

2194 (2019).

      However, the Eleventh Circuit Court of Appeals has held that Rehaif did not

announce a new rule of constitutional law, made retroactive to cases on collateral

review. In re Wright, 942 F.3d 1063, 1065 (11th Cir. 2019)

      Additionally, Rehaif was decided after Wilson’s sentencing. When Wilson

was sentenced, binding Eleventh Circuit precedent foreclosed the argument that

the United States must plead and prove a defendant’s knowledge of his status as a

felon. See United States v. Jackson, 120 F.3d 1226, 1229 (11th Cir. 1997) (holding

that a defendant does not have to know of his status as a felon to be convicted of

knowingly possessing a firearm after a felony conviction).




                                         4
         Case 2:19-cv-08038-LSC Document 5 Filed 07/01/20 Page 5 of 6




      While Wilson filed his § 2255 motion within one year of the issuance of

Rehaif, the Supreme Court did not announce a new rule of constitutional law and

make that rule retroactive. Ultimately, Rehaif does not apply retroactively to

Wilson’s case and Wilson’s argument lacks merit. For these reasons, Rehaif does

not entitle Wilson to the one-year limitations period in 28 U.S.C. § 2255(f)(3).

      Wilson also requested that this Court appoint counsel to represent him in

this action. Wilson is advised that there is no statutory or constitutional right to

counsel for a § 2255 proceeding. See Pennsylvania v. Finley, 481 U.S. 551, 555

(1987) (no “constitutional right to counsel when mounting collateral attacks

upon . . . convictions”). Section 2255(h) provides that a court may appoint counsel

in a § 2255 proceeding, and that such appointment of counsel is governed by 18

U.S.C. § 3006A. Under § 3006A, the court may appoint counsel in a § 2255

proceeding whenever “the interests of justice so require.” Upon review of the

record, Wilson has failed to demonstrate that the interests of justice require this

Court to appoint counsel to represent him in this action.

IV.   Conclusion

      For the foregoing reasons, Wilson’s § 2255 motion to vacate, set aside, or

correct a sentence is due to be denied and this case dismissed with prejudice.




                                          5
         Case 2:19-cv-08038-LSC Document 5 Filed 07/01/20 Page 6 of 6




      Rule 11 of the Rules Governing § 2255 Proceedings requires the Court to

issue or deny a certificate of appealability when it enters a final order adverse to

the applicant. See Rule 11, Rules Governing § 2255 Proceedings. This Court may

issue a certificate of appealability “only if the applicant has a made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make

such a showing, a “petitioner must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or wrong,”

Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues presented were

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003) (internal quotations omitted). This Court finds that Wilson’s

claims do not satisfy either standard.

      A separate order consistent with this opinion will be entered.

      DONE and ORDERED on July 1, 2020.



                                              _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                201416




                                          6
